           Case 1:19-cr-00651-LTS Document 468 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES OF AMERICA,
                                                                      No. 19 CR 651-LTS

                 -against-

ANDREI RUSU,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER
                 The Court has received a letter from Mr. Rusu regarding his relationship with his

attorney and requesting appointment of substitute counsel. That letter will be provided to Mr.

Oksenhendler and filed under seal. Mr. Oksenhendler is hereby directed to discuss the issues

raised in the letter with Mr. Rusu promptly.

                 A conference is hereby scheduled for February 11, 2021, at 12 p.m. noon, at

which any application for change of counsel will be heard.


        SO ORDERED.

Dated: New York, New York
       January 28, 2021
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




RUSU - CHNG CNSL REQ ORD.DOCX                              VERSION JANUARY 28, 2021                   1
